Loring, J.,
delivered the opinion of the court:
The petitioner, as administrator of Helen Aubert, claims of the United States the net proceeds of 142 bales of upland cotton.
And the court finds the facts to be—
That Helen Aubert was in April, 1865, the wife of Marcus Thomas Aubert, of Mobile, in the State of Alabama, and then owned and was possessed of 142 bales of upland cotton, her separate property, stored in said city of Mobile.
That shortly after the occupation of said city of Mobile by the army of the United States, in April, 1865, the said cotton was taken by the United States from the possession of said Helen Aubert and sold, and the net proceeds thereof, amounting to $26,731, paid into the treasury of the United States.
That the said Helen Aubert died in the month of August, in the year 1866, and until then was a loyal citizen of the United States, never having given aid or comfort to the rebellion.
That the petitioner was duly appointed administrator of her goods and estate under the laws of Alabama.
That the persons entitled, under the laws of Alabama, to the personal estate and effects of said Helen Aubert, as distributees thereof, are her husband, the said Marcus Thomas Aubert, in the proportion of one-half part, and their children Aristide L. Aubert, Felix H. Aubert, Corinne Aubert, Delphine Lacroix, and Oscar P. Aubert, in equal proportions in the remaining half part of said personal estate and effects.
That the said Aristide L. and Felix H. Aubert were in the military service of the confederates in the rebellion; that the said Marcus Thomas Aubert, Corinne Aubert, Delphine Lacroix, and Oscar P. Aubert, were and are loyal citizens of the United States, never having given aid or comfort to the rebellion.
It was objected on the part of the United States that two of the distributees of the property of Mrs. Aubert, viz : Aristide and Felix H. Aubert were engaged in the rebellion and rendered aid and comfort thereto in the military service of the confederates. But the evidence shows that when this cotton was captured it was the separate property of Mrs. Aubert, who was then living, so that the right of claim under the statute of 12th March, 1863, (12 Stat., 180,) then vested in her exclusively. And we are of opinion that on the facts of this case all we have to determine is her title at the time of her decease, which is continued and represented here by her administrator and makes his *89title to recover, wbicb is all that we decide in this ease on the facts shown and above stated.
And on the facts stated we are of opinion that the petitioner is entitled to recover of the United States the sum of $26,731 50, being the net proceeds of said 142 bales of cotton, at $188 25 per bale, for which sum judgment is rendered and will be certified for the petitioner..